IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-77,138-42


                   EX PARTE SENRICK SHERN WILKERSON, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. W10-01183-J IN THE CRIMINAL DISTRICT COURT NUMBER THREE
                          FROM DALLAS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual

performance by a child employee and sentenced to eight years’ imprisonment.

        In his present application, Applicant raises several grounds error. This application, however,

presents a more serious question. This Court’s records reflect that Applicant has filed ten prior
                                                                                                   2

applications pertaining to this conviction.1 It is obvious from the record that Applicant continues

to raise issues that have been presented and rejected in previous applications or that should have

been presented in previous applications. The writ of habeas corpus is not to be lightly or easily

abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974).

Because of his repetitive claims, we hold that Applicant’s claims are barred from review under

Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. This application is

dismissed.

       Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,

not to accept or file the instant application for a writ of habeas corpus, or any future application

pertaining to this conviction unless Applicant is able to show in such an application that any claims

presented have not been raised previously and that they could not have been presented in a previous

application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: February 17, 2016
Do not publish




       1
           Applicant’s first two applications were dismissed because his direct appeal was still
pending.